Citation Nr: 1203874	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-04 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for gunshot wound, right hip and buttock.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

During the course of this appeal, the Veteran raised additional claims of entitlement to service connection for a heart disability; entitlement to an increased evaluation for anxiety disorder; and entitlement to a temporary total disability evaluation due to unemployability.  As these claims have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable evaluation for gunshot wound, right hip and buttock.

Additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

In July 2011, the Veteran underwent a VA examination for joints to determine the severity of his service-connected gunshot wound, right hip and buttock.  The VA examiner noted that the Veteran's claims file was not available for review or consideration.  The examination report did not identify what muscle group(s) were affected by the Veteran's gunshot wound residuals, and did not contain any findings as to muscle strength or muscle atrophy.  Moreover, the recorded range of motion exhibited by the right hip appears in error.  Specifically, the report noted a range of motion in the Veteran's right hip consisting of flexion from 0 to 100 degrees, and extension from 0 to 120 degrees.  There was no measurement of abduction.  Finally, at the November 2011 hearing before the Board, the Veteran testified that this condition had significantly worsened since the July 2011 examination was conducted.  

Under these circumstances, the RO must, with the assistance of the Veteran, obtain updated medical treatment records and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected gunshot wound, right hip and buttock.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify, and then obtain, all updated treatment records relating to the Veteran's gunshot wound, right hip and buttock, since April 2007.  If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for an examination to determine the severity of his service-connected gunshot wound, right hip and buttock.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The pertinent rating criteria described in 38 C.F.R. §§ 4.55, 4.56, and 4.76, Diagnostic Codes 5313 - 5323 (2011) must be provided to the examiner.  The examiner must indicate if retained foreign bodies are present.  The examiner must also describe the symptoms and severity of the Veteran's gunshot wound, right hip and buttock, including identifying the muscle group(s) affected; and for each muscle group affected, the examiner should describe the severity as slight, moderate, moderately severe, and/or severe muscle injuries.  If there are no residual muscle injuries, the examiner should so state.

A complete rationale for any opinions expressed must be given.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and included in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the issue on appeal, including consideration of all evidence received since the July 2011 supplemental statement of the case.  

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



